DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show:
Details of claim 20, in particular “attaching the wire sheaths to the proximal end of the bending portion”;
Details of claim 23, in particular “adjustably attaching the wire sheaths to the support pillar”;
as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16, 18, 20, 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chikama US5,167,221 and further in view of Monroe et al. US5,347,989.
For claim 16, 
Chikama discloses a “method of manufacturing an endoscope, the method comprising: 
providing a housing (body 2 with connecting member 10; fig 1, 2) having a proximal end opposite a distal end, the housing having a support pillar (rear portion 12 with corresponding end walls 14) affixed thereto; 
attaching a control” member (manipulation knob 22) “to the housing, the control” member “rotatable about a pivot axis (axis of shaft 21), wherein the support pillar is affixed intermediate the pivot axis and the distal end of the housing (end walls are between the pivot axis and distal end of the housing as seen in fig 2); 
attaching an insertion portion (insertion tube 3) to the housing, wherein the insertion portion extends from the distal end of the housing and has a proximal end with an entrance opening (fig 2); 
attaching a bending portion (bending tube 4) to the insertion portion; 
attaching a rigid tip portion (rigid tip 5; 3:27) to the bending portion; 
operably connecting steering control wires (pair of wires 30) to the bending portion and the control” member (4:60-63 describes the wires connected to the control member the knob 22 via pulley 23; 5:5-35 describes the operably connected control wires to the bending portion via the guide tubes 31), “the control wires at least partially enclosed by wire sheaths (guide tubes 31) having proximal ends and distal ends, wherein rotating the control lever about the pivot axis bends the bending portion (5:5-35); and 
affixing each of the wire sheaths to the support pillar such that the proximal ends of the wire sheaths are longitudinally aligned with portions of the steering control wires extending between the control lever and the support pillar to thereby minimize friction between the steering control wires and the wire sheaths (fig 2)”.
Chikama does not disclose:
“a control lever”.  Monroe teaches a controlling member as a lever (joystick lever 33; fig 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Monroe into the invention of Chikama in order to configure a control member as a control lever because it provides easier one-handed control (3:9).
“arranging a camera in the rigid tip portion”, but does disclose providing an image sensor (Chikama 8:19).  Monroe explicitly teaches a camera situated at the distal tip (Monroe 3:16).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Monroe into the invention of Chikama in order to configure a camera in the rigid tip portion because it provides the optimal field of view unhindered by other structural elements of the device which 
For claim 18, Chikama discloses the “method of claim 16, wherein the support pillar has a proximal surface proximal of a distal surface and lateral surfaces extending between the proximal surface and the distal surface, and wherein affixing each of the wire sheaths to the support pillar comprises affixing the wire sheaths to the support pillar between the lateral surfaces (fig 3 shows the holes 14a where the sheaths are affixed between lateral surfaces)”.
For claim 20, Chikama discloses the “method of claim 16, further comprising attaching the wire sheaths to the proximal end of the bending portion (5:24-26)”.
For claim 21, Chikama discloses the “method of claim 16, wherein the support pillar includes two holes (holes 14a; fig 3) and the wire sheaths consist of two wire sheaths, the method further comprising inserting each proximal end of the two wire sheaths through one of the two holes to allow individual adjustment of end positions of the proximal ends of the two wire sheaths (fig 2, 7; 5:10-23; 7:12-41)”.
Claims 17, 23, 25 -29, 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chikama US5,167,221 and further in view of Monroe et al. US5,347,989 as applied to claim 16 above, and further in view of Bacher et al. US2009/0247994.
For claim 17, Chikama does not disclose the “method of claim 16, wherein affixing each of the wire sheaths to the support pillar forms arcuate wire sheath portions between the support pillar and the entrance opening of the proximal end of the insertion portion after the endoscope is finally assembled”.  Bacher teaches arcuate sleeve (62, 64; fig 3) sections between supports and the entrance of an insertion portion (fig 3 shows the portions with arc sections in the formed handle).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Bacher into 
For claim 23, 
Chikama discloses the “method of claim 16, wherein affixing each of the wire sheaths to the support pillar comprises adjustably attaching the wire sheaths to the support pillar to control tensions in the control wires (fig 2, 7; 5:10-23; 7:12-41)”.
Chikama does not disclose the “wherein affixing each of the wire sheaths forms arcuate wire sheath portions between the support pillar and the entrance opening of the proximal end of the insertion portion after the endoscope is finally assembled”.  Bacher teaches arcuate sleeve (62, 64; fig 3) sections between supports and the entrance of an insertion portion (fig 3 shows the portions with arc sections in the formed handle).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Bacher into the invention of Chikama in order to configure the method, e.g. as claimed because it provides for an ergonomic handle facilitating grasping.
For claim 25, Chikama discloses the “method of claim 23, wherein the support pillar includes two holes (holes 14a; fig 3) and the wire sheaths consist of two wire sheaths, the method further comprising inserting each proximal end of the two wire sheaths through one of the two holes and adjustably attaching the wire sheaths to the support pillar to control tensions in the control wires (fig 2, 7; 5:10-23; 7:12-41)”.
For claim 26, 
Chikama discloses a “method of manufacturing an endoscope, the method comprising: 
providing a housing (body 2 with connecting member 10; fig 1, 2) having a proximal end opposite a distal end, the housing having a support pillar (rear portion 12 with corresponding end walls 14) affixed thereto; 
attaching a control” member (manipulation knob 22) “to the housing, the control” member “rotatable about a pivot axis (axis of shaft 21), wherein the support pillar is affixed intermediate the pivot axis and the distal end of the housing (end walls are between the pivot axis and distal end of the housing as seen in fig 2); 
attaching an insertion portion (insertion tube 3) to the housing, wherein the insertion portion extends from the distal end of the housing and has a proximal end with an entrance opening (fig 2); 
attaching a bending portion (bending tube 4) to the insertion portion; 
attaching a rigid tip portion (rigid tip 5; 3:27) to the bending portion; 
operably connecting steering control wires (pair of wires 30) to the bending portion and the control” member (4:60-63 describes the wires connected to the control member the knob 22 via pulley 23; 5:5-35 describes the operably connected control wires to the bending portion via the guide tubes 31), “the control wires at least partially enclosed by wire sheaths (guide tubes 31) having proximal ends and distal ends, wherein rotating the control lever about the pivot axis bends the bending portion (5:5-35); and 
Chikama does not disclose:
“a control lever”.  Monroe teaches a controlling member as a lever (joystick lever 33; fig 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Monroe into the invention of Chikama in order to configure a control member as a control lever because it provides easier one-handed control (3:9).
“arranging a camera in the rigid tip portion”, but does disclose providing an image sensor (Chikama 8:19).  Monroe explicitly teaches a camera situated at the distal tip (Monroe 3:16).  It would have been obvious 
“affixing each of the wire sheaths to the support pillar forming arcuate wire sheath portions between the support pillar and the entrance opening of the proximal end of the insertion portion after the endoscope is finally assembled”.  Bacher teaches arcuate sleeve (62, 64; fig 3) sections between supports and the entrance of an insertion portion (fig 3 shows the portions with arc sections in the formed handle).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Bacher into the invention of Chikama in order to configure the method, e.g. as claimed because it provides for an ergonomic handle facilitating grasping.
For claim 27, Chikama discloses the “method of claim 26, wherein the support pillar includes two holes (holes 14a; fig 3), the method further comprising inserting proximal ends of the steering wire sheaths through the two holes to allow individual adjustment of end positions of the proximal ends of the two steering wire sheaths (fig 2, 7; 5:10-23; 7:12-41)”.
For claim 28, Chikama discloses the “method of claim 26, wherein attaching the two steering wire sheaths to the support pillar comprises adjustably attaching the two steering wire sheaths to the support pillar to control tensions in the control wires (fig 2, 7; 5:10-23; 7:12-41)”.
For claim 29, Chikama discloses the “method of claim 26, wherein the wire sheaths have proximal ends, the method further comprising attaching the proximal ends to the support pillar such that the proximal ends are longitudinally aligned with portions of the control wires extending between the user control member and the support pillar to thereby minimize friction between the control wires and the wire sheaths (fig 2)”.
For claim 31, Chikama discloses the “method of claim 26, wherein the support pillar has a proximal surface proximal of a distal surface and lateral surfaces extending between the proximal surface and the distal surface, and wherein affixing each of the wire sheaths to the support pillar comprises affixing the wire sheaths to the support pillar between the lateral surfaces (fig 3 shows the holes 14a where the sheaths are affixed between lateral surfaces)”.
Claims 19 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chikama US5,167,221 and further in view of Monroe et al. US5,347,989 as applied to claim 16/18 above, and further in view of Freed et al. US2006/0252993.
For claim 19, Chikama does not disclose the “method of claim 18, further comprising attaching a tube defining a working channel to a working channel inlet in the housing located distal of the support pillar and proximal of the entrance opening of the insertion portion, the tube extending through the insertion portion to the rigid tip portion”.  Freed teaches providing multiple variations of a port 226, 228, 230 and corresponding internal tube/channel for access to the distal tip of the device ([0084]; fig 4, 6A).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Freed into the invention of Chikama in order to configure the method, e.g. as claimed because it provides a working channel for introducing tools within the operating space.
For claim 22, Chikama does not disclose the “method of claim 16, further comprising attaching a tube defining a working channel to a working channel inlet in the housing located distal of the support pillar and proximal of the entrance opening of the insertion portion, the tube extending through the insertion portion to the rigid tip portion”.  Freed .
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chikama US5,167,221 and further in view of Monroe et al. US5,347,989 as applied to claim 16 above, and further in view of Bacher et al. US2009/0247994 as applied to claim 31 above, and further in view of Freed et al. US2006/0252993.
For claim 32, Chikama does not disclose the “method of claim 31, further comprising attaching a tube defining a working channel to a working channel inlet in the housing located distal of the support pillar and proximal of the entrance opening of the insertion portion, the tube extending through the insertion portion to the rigid tip portion”.  Freed teaches providing multiple variations of a port 226, 228, 230 and corresponding internal tube/channel for access to the distal tip of the device ([0084]; fig 4, 6A).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Freed into the invention of Chikama in order to configure the method, e.g. as claimed because it provides a working channel for introducing tools within the operating space.
Allowable Subject Matter
Claims 24 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or fairly suggest either singly or in combination the claimed method of manufacturing an endoscope comprising, inter alia, further comprising .
Chikama teaches a method of manufacturing an endoscope further comprising further comprising attaching a fastening device adjacent the proximal end of the insertion portion, the fastening device comprising a body (fig 1: connection section near reference number 10).  However, Chikama does not teach the fastening device comprising two parallel longitudinal portions connected to and extending from the body; and passing a wire connected to the camera through the insertion portion and one of the two longitudinal portions into the housing and out of the housing through the other of the two longitudinal portions, wherein the wire is adapted to electronically connect the camera to a control device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/          Examiner, Art Unit 3795       


/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795